Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11336891. Although the claims at issue are not identical, they are not patentably distinct from each other because they recited substantially similar subject matter.

Instant Application
U.S. Patent No. 11336891
1. A video encoding method, comprising: obtaining a video bitstream; encoding the video bitstream based on a residual coding scheme and signaling information, wherein encoding the video bitstream comprises at least: obtaining residual information associated with the video bitstream, wherein the residual information includes at least a remainder; obtaining a transform coefficient based on a current state, a Rice parameter, and a next state; and encoding the residual information based on the transform coefficient; and outputting the encoded video bitstream.

2. The video encoding method according to claim 1, wherein encoding the video bitstream includes: a first pass comprising obtaining an initial transform domain coefficient from the signaling information; and a second pass comprising: determining whether the initial transform domain coefficient is greater than or equal to a preset value; after it is determined that the transform domain coefficient is greater than or equal to the preset value, obtaining the transform domain coefficient using a Markov decision process (MDP); determining the next state from the current state and the remainder according to the MDP; and outputting the transform domain coefficient.

3. The video encoding method according to claim 2, wherein obtaining the transform domain coefficient using the MDP further includes: determining the Rice parameter using an action function with the current state as an input; encoding the remainder with the Rice parameter to generate a remainder; and updating the initial transform domain coefficient with the remainder to generate the transform domain coefficient.

4. The video encoding method according to claim 3, wherein determining the next state from the current state and the remainder includes: invoking a state transition function to determine the next state corresponding to the current state and the remainder, the state transition function being a mapping of the current state and the remainder to the next state.

5. The video encoding method according to claim 4, wherein: the MDP models a sequence of remainders with increasing variance to track a dynamic range of the sequence of remainders and to use the dynamic range to select the Rice parameter.

6. The video encoding method according to claim 4, wherein: the MDP models a sequence of remainders with changing mean values to estimate a mean value corresponding to the next state and to use the estimated mean value to select the Rice parameter.

7. The video encoding method according to claim 4, wherein: the state transition function includes a first non-negative integer parameter corresponding to the current state and a second non-negative integer parameter corresponding to the remainder, and a sum of the first and second parameters is a power of 2.

8. The video encoding method according to claim 7, wherein: the state transition function further includes a scaling parameter corresponding to the remainder.

9. The video encoding method according to claim 3, wherein the second pass further includes: initializing the current state to zero at beginning of a coefficient group.

10. The video encoding method according to claim 2, wherein: the next state is updated from the current state and the remainder only when the it is determined that the transform domain coefficient is greater than or equal to the preset value.

11. A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform: obtaining a video bitstream; encoding the video bitstream based on a residual coding scheme and signaling information, wherein encoding the video bitstream comprises at least: obtaining residual information associated with the video bitstream, wherein the residual information includes at least a remainder; obtaining a transform coefficient based on a current state, a Rice parameter, and a next state; and encoding the residual information based on the transform coefficient; and outputting the encoded video bitstream.

12. The non-transitory computer-readable storage medium according to claim 11, wherein encoding the video bitstream includes: a first pass comprising obtaining an initial transform domain coefficient from the signaling information; and a second pass comprising: determining whether the initial transform domain coefficient is greater than or equal to a preset value; after it is determined that the transform domain coefficient is greater than or equal to the preset value, obtaining the transform domain coefficient using a Markov decision process (MDP); determining the next state from the current state and the remainder according to the MDP; and outputting the transform domain coefficient.

13. The non-transitory computer-readable storage medium according to claim 12, wherein obtaining the transform domain coefficient using the MDP includes: determining the Rice parameter using an action function with the current state as an input; encoding the remainder with the Rice parameter to generate a remainder; and updating the initial transform domain coefficient with the remainder to generate the transform domain coefficient.

14. The non-transitory computer-readable storage medium according to claim 13, wherein determining the next state from the current state and the remainder includes: invoking a state transition function to determine the next state corresponding to the current state and the remainder, the state transition function being a mapping of the current state and the remainder to the next state.

15. The non-transitory computer-readable storage medium according to claim 14, wherein: the MDP models a sequence of remainders with increasing variance to track a dynamic range of the sequence of remainders and to use the dynamic range to select the Rice parameter.

16. The non-transitory computer-readable storage medium according to claim 14, wherein: the MDP models a sequence of remainders with changing mean values to estimate a mean value corresponding to the next state and to use the estimated mean value to select the Rice parameter.

17. The non-transitory computer-readable storage medium according to claim 14, wherein: the state transition function includes a first non-negative integer parameter corresponding to the current state and a second non-negative integer parameter corresponding to the remainder, and a sum of the first and second parameters is a power of 2.

18. The non-transitory computer-readable storage medium according to claim 17, wherein the state transition function further includes a scaling parameter corresponding to the remainder.

19. The non-transitory computer-readable storage medium according to claim 13, wherein the second pass further includes: initializing the current state to zero at beginning of a coefficient group.

20. The non-transitory computer-readable storage medium according to claim 12, wherein: the next state is updated from the current state and the remainder only when the it is determined that the transform domain coefficient is greater than or equal to the preset value.
1. A video decoding method, comprising: obtaining an encoded bitstream of an original video content; decoding the encoded bitstream based on a residual coding scheme and signaling information; and presenting the original video content, wherein decoding the encoded bitstream includes: obtaining encoded residual information associated with the encoded bitstream, wherein the encoded residual information includes at least an encoded remainder, and performing a decoding process on the encoded residual information to obtain a transform domain coefficient using a Markov decision process (MDP) based on a current state, a Rice parameter, and a next state.

wherein the decoding process includes: a first pass comprising obtaining an initial transform domain coefficient from the signaling information; and a second pass comprising: determining whether the initial transform domain coefficient is greater than or equal to a preset value; after it is determined that the transform domain coefficient is greater than or equal to the preset value, determining the Rice parameter using an action function with the current state as an input, decoding the remainder with the Rice parameter to generate a decoded remainder, and updating the initial transform domain coefficient with the remainder to generate the transform domain coefficient; determining the next state from the current state and the decoded remainder; and outputting the transform domain coefficient.

wherein the decoding process further includes: a third pass comprising determining a sign of the transform domain coefficient through the signaling information.

, wherein: the preset value is 4; and after it is determined that the transform domain coefficient is less than the preset value, and before determining the next state, the second pass further comprises: setting the decoded remainder to 0.

wherein: the preset value is 4; and after it is determined that the transform domain coefficient is less than the preset value, and before determining the next state, the second pass further comprises: setting the decoded remainder to a predetermined invalid value.

wherein: the current state is set to a fixed value; and the action function is a mapping of the current state to the Rice parameter.

The video decoding method according to claim 6, wherein: the MDP models a sequence of remainders with increasing variance to track a dynamic range of the sequence of remainders and to use the dynamic range to select the Rice parameter.

8. The video decoding method according to claim 2, wherein: the current state is set to a fixed value; and the action function is defined as a logic function of the current state.

9. The video decoding method according to claim 2, wherein determining the next state from the current state and the decoded remainder includes: invoking a state transition function to determine the next state corresponding to the current state and the decoded remainder, the state transition function being a mapping of the current state and the decoded remainder to the next state.

10. The video decoding method according to claim 2, wherein the second pass further includes: initializing the current state to zero at beginning of a coefficient group.

11. A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform: obtaining an encoded bitstream of an original video content; decoding the encoded bitstream based on a residual coding scheme and signaling information; and presenting the original video content, wherein decoding the encoded bitstream includes: obtaining encoded residual information associated with the encoded bitstream, wherein the encoded residual information includes at least an encoded remainder, and performing a decoding process on the encoded residual information to obtain a transform domain coefficient using a Markov decision process (MDP) based on a current state, a Rice parameter, and a next state.

12. (Original) The non-transitory computer-readable storage medium according to claim 11, wherein the decoding process includes: a first pass comprising obtaining an initial transform domain coefficient from the signaling information; and a second pass comprising: determining whether the initial transform domain coefficient is greater than or equal to a preset value; after it is determined that the transform domain coefficient is greater than or equal to the preset value, determining the Rice parameter using an action function with the current state as an input, decoding the remainder with the Rice parameter to generate a decoded remainder, and updating the initial transform domain coefficient with the remainder to generate the transform domain coefficient; determining the next state from the current state and the decoded remainder; and outputting the transform domain coefficient.

13. The non-transitory computer-readable storage medium according to claim 12, wherein the decoding process further includes: a third pass comprising determining a sign of the transform domain coefficient through the signaling information.

14. The non-transitory computer-readable storage medium according to claim 12, wherein: the preset value is 4; and after it is determined that the transform domain coefficient is less than the preset value, and before determining the next state, the second pass further comprises: setting the decoded remainder to 0.

15. The non-transitory computer-readable storage medium according to claim 12, wherein: the preset value is 4; and after it is determined that the transform domain coefficient is less than the preset value, and before determining the next state, the second pass further comprises: setting the decoded remainder to a predetermined invalid value.

16. (Original) The non-transitory computer-readable storage medium according to claim 12, wherein: the current state is set to a fixed value; and the action function is a mapping of the current state to the Rice parameter.

17. (Original) The non-transitory computer-readable storage medium according to claim 16, wherein: the MDP models a sequence of remainders with increasing variance to track a dynamic range of the sequence of remainders and to use the dynamic range to select the Rice parameter.

18. The non-transitory computer-readable storage medium according to claim 12, wherein determining the next state from the current state and the decoded remainder includes: invoking a state transition function to determine the next state corresponding to the current state and the decoded remainder, the state transition function being a mapping of the current state and the decoded remainder to the next state.

19.  A Markov decision process (MDP) decoding method, comprising: obtaining a sequence of a preset number of uniquely decodable codes; initializing a current state and a counting number, including setting the current state to a preset value and setting the counting number to 1; and decoding the sequence of the preset number of uniquely decodable codes by repeatedly: determining whether the counting number exceeds the preset number, and in response to that the counting number is smaller than or equal to the preset number, determining a parameter according to the current state, decoding the parameter to obtain a current value, determining a next state according to the current state and the current value, adding 1 to the counting number, and replacing the current state with the next state.

20. The decoding method according to claim 19, wherein: the current state is a scaler or a vector; determining the parameter according to the current state includes invoking an action function to determine the parameter corresponding to the current state, wherein the action function is a mapping of state to parameter or defined as a logic function of the state; and determining the next state according to the current state and the current value includes invoking a state transition function to determine the next state corresponding to the current state and the current value, wherein the state transition function is a mapping of the current state and the current value to the next state.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Versatile Video Coding (Draft 7) (IDS) discloses This draft new standard has been designed with two primary goals. The first of these is to specify a video coding technology with a compression capability that is substantially beyond that of the prior generations of such standards, and the second is for this technology to be highly versatile for effective use in a broadened range of applications. Some key application areas for the use of this standard particularly include ultra-high-definition video (e.g., with 3840x2160 or 7620x4320 picture resolution and bit depth of 10 or 12 bits as specified in Rec. ITU-R BT.2100), video with a high dynamic range and wide colour gamut (e.g., with the perceptual quantization or hybrid loggamma transfer characteristics specified in Rec. ITU -R BT.2100), and video for immersive media applications such as 360° omnidirectional video projected using a common projection format such as the equirectangular or cubemap projection format, in addition to the applications that have commonly been addressed by prior video coding standards: 
Zhou et al. A Markov-Based Packet Dropout Model for UAV Wireless Communications, JOURNAL OF COMMUNICATIONS, VOL. 7, NO. 6, JUNE 2012 discloses we study the problem of modeling packet dropout for unmanned aerial vehicle (UAV) wireless communications. A Markov model is proposed, which incorporates the effects of Ricean fading. Unlike the classic Markov channel models, the proposed model is a two-state hidden Markov model with each state being associated with a time-varying packet error rate. The model is able to capture the non-stationary packet dropout characteristics of wireless channels. Intuitively, we use the time-varying packet error rate associated with the channels to describe the non-stationary nature of the packet dropouts, and the two-state Markov model to capture the correlation of the packet dropouts. A closed-form solution is provided for estimating the model parameters from network packet traces. Computer simulations and analysis are carried out to demonstrate the performance and effectiveness of the proposed model.
However, None of the cited prior art discloses “perform: obtaining a video bitstream; encoding the video bitstream based on a residual coding scheme and signaling information, wherein encoding the video bitstream comprises at least: obtaining residual information associated with the video bitstream, wherein the residual information includes at least a remainder; obtaining a transform coefficient based on a current state, a Rice parameter, and a next state; and encoding the residual information based on the transform coefficient; and outputting the encoded video bitstream.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210212606 A1 monitoring a user by calibrating one or more noninvasive sensors to track a user glucose level at one or more user physical activity conditions; generating a calibration based on the one or more user conditions; and in real time detecting a current user condition and applying the calibration to accurately estimate the user glucose or insulin level.
US 20200294401 A1 A road hazard, such as a traffic collision, traffic regulationviolation, road surface damage, or any other traffic obstruction, is detected by a sensor in a vehicle. The sensor data is sent periodically, or upon detecting the anomaly, to a server over the Internet via a first wireless network, together with a vehicle identifier (Vehicle Identification Number (VIN) or the license plate number) and its GNSS or GPS geographic location. The server analyzes the sensor data, and in response sends a notification message to a client device, such as a smartphone, or to a group of vehicles in close vicinity to the first vehicle, via a wireless network over the Internet. The received message may be used by each of the vehicles in the group for controlling, limiting, activating, or otherwise affecting an actuator operation, or may be used for notifying the driver using a dashboard display.
US 8477888 B2 generating phase-noise resilient channel quality indicator(s). A pilot signal utilized to determine a channel quality indicator is rotated to be aligned to a phase reference signal. Separate noise evaluations in quadrature and in-phase directions are utilized, at least in part, to generate a net noise estimate that is phase-noise compensated or resilient. For example, various combination schemes of quadrature and in-phase noise evaluations can be exploited to generate a net noise estimate, the schemes include weighted average of in-phase and quadrature noise estimates and running averages thereof. Simulation of net noise estimates as a function of geometry conditions reveal that the combination schemes provide substantive mitigation of phase-noise, thus making CQI generation phase-noise resilient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK F HUANG/Primary Examiner, Art Unit 2485